DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Examiner wishes to point out to Applicant that claim(s) 1-20 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

The term “substantially” in the claim 2 has been interpreted below as a broad but definite term/approximation broadly describing the parallel flanges. See MPEP §273.05(b) (III) (D).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“biasing means” in claim 1 with corresponding structure/scope disclosed at [0008] of instant publication.  
“tensioning means” in claim 9 with corresponding structure/scope disclosed at [0010] of instant publication.  
“first guiding means” in claim 11 with corresponding structure/scope disclosed at [0011] of instant publication.  
“second guiding means” in claim 16 with corresponding structure/scope disclosed at [0012] of instant publication.  
“third guiding means” in claim 18 with corresponding structure/scope disclosed at [0014] of instant publication.  
“gripping means” in claim 20 with corresponding structure/scope disclosed at [0016] of instant publication.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 2-3, 10, 12, 14, and 16-17 is/are objected to because of the following informalities:  
In claims 2 and 14, “the flanges” should be changed to --the flexible flanges-- in order to use consistent language throughout the claims.
In claim 3, “the respective flanges” should be changed to --the respective flexible flanges-- in order to use consistent language throughout the claims.
 In claim 10, “the pair of flanges” should be changed to --the pair of the flexible flanges-- in order to use consistent language throughout the claims.
 In claim 12, “the pair of flanges” should be changed to --the pair of the flexible flanges-- in order to use consistent language throughout the claims.
.
 In claim 17, “the two flanges” should be changed to --the two flexible flanges-- in order to use consistent language throughout the claims.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission a top plate and a base plate. 
Claim 1 recites “a biasing means adapted in use to force the flexible flanges to bend towards each other”.  Based on the instant disclosure the claimed device includes top and base plates adapted to respectively hold the biasing means (bearings and profiles) which in combination surround the wheel and forces the flexible flanges to bend towards each other (see [0008-0009] of the instant publication) and the top and bottom plates are brought together so as to apply pressure to the flexible flanges (see [0010] of the instant publication). Thus, the structural cooperative relationships of the top plate and base plate are critical for the biasing means to perform the claimed function of forcing the flexible flanges to bend towards each other.
Claim(s) 2-20 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 4 recites the limitation "the profiles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Please see MPEP § 2173.05(d).
Claim 10 recites the limitation “the circular circumferential profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the opening of the tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation ““at the entry point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 6, 8-9 and 19 is/are rejected as being dependent from claim 4 and therefor including all the limitation thereof.
Claim(s) 14 is/are rejected as being dependent from claim 13 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-11, 15 and 20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Reynolds (EP 0084606 –of record).
Regarding claim 1, Reynolds teaches a device (10) capable for controlling supply of a filament (cable (100)) (see Abstract; Fig.1), the device including:
a grooved rotatable wheel (rotating disc assembly (16)) over which the filament (100) runs, the wheel having a hub (center part of the disc (16)) and a pair of flexible flanges (pinching discs (40) and (41))  extending radially from the hub (see Figs. 1-2; page 3, lines 33-37, page 4, lines 1-18); and biasing means (i.e. hydraulically adjustable roller assembly (50)) adapted in use to force the flexible flanges to bend towards each other so as to embrace the filament thereby pressing the filament tight against the hub (see Figs. 1-3; page 3, lines 12-18;page 5, lines 31-38) .
Regarding claim 2, Reynolds further teaches the device (10), wherein the flanges (pinching discs (40) and (41)) are substantially parallel to each other (see Fig. 2) 
Regarding claim 3, Reynolds further teaches the device (10), wherein the biasing means (50) include a pair of pre-shaped profiles (56) adapted in use to be in contact with the respective flanges ((40) and (41)) (see Fig.2; page 5, lines 31-38 and page 6, lines 25-33).
Regarding claim 4, Reynolds further teaches the device (10), wherein the biasing means include a plurality of bearings which are supported by the profiles (see Fig. 2; page 6, lines 17-36).
claim 7, Reynolds further teaches the device (10), including a motor (110) with a shaft (20) being operably connected to the wheel (16) (see Figs. 1-2; page 5, lines 13-16).
Regarding claim 10, Reynolds further teaches the device (10), wherein each of the pair of flanges (40,41) includes an internal recess adapted to conform to the circular circumferential profile of the filament (100) (see Fig. 2; page 5, lines 27-38).
Regarding claim 11, Reynolds further teaches the device (10), including a first guiding means which in use is in engagement with the wheel (i.e. the portion that guides cable (100) and engaged to the wheel (16))(see Fig.4). 
Regarding claim 15, Reynolds further teaches the device (10), wherein the first guiding means is used at both entry and exit points where the filament (100) encounters the rotatable wheel (16) (see Figs.4-5).
Regarding claim 20, Reynolds further teaches the device (10), wherein either or both of an internal surface of each flange ((40) and (41)) and/or the circumference of the hub includes gripping means adapted to enhance the grip on the filament (100)(see Figs. 1-3; page 2, lines 9-13). 

Allowable Subject Matter
Claims 5-6,8-9,12-14 and 16-19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
 Regarding claims 5-6, 8-9, 12-14 and 16-19, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device as instantly claimed is that the prior art Reynolds (EP 0084606 –of record), which is regarded as being the prior arts closest to subject- matter of the claims 5-6,12 and 16-18 fails to teach or suggest the device comprises wherein the biasing means are in form of two pieces of low friction material such as PFTE, top and base plates adapted to respectively hold the bearings and profiles which in combination surround the wheel, first guiding means includes a case; an impediment extending from the case and being adapted to be snugly received in a groove created by the pair of flanges and a second guiding means.
Therefore, claim 5-6, 16-18 are deemed novel and non-obvious over the prior art of record.
Regarding claims 8-9,19,and  13-14 they depend from claim 6 and 12 respectively; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743